United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1775
                                    ___________

Donna Robinson Phillips,             *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Union Pacific Railroad Company,      *
                                     *
            Appellee.                *
                                ___________

                              Submitted: April 14, 2000

                                   Filed: June 26, 2000
                                    ___________

Before WOLLMAN, Chief Judge, BEAM, Circuit Judge, and FRANK,1 District
      Judge.
                             ___________

WOLLMAN, Chief Judge.

       Donna Robinson Phillips appeals from the district court’s2 judgment in favor of
her former employer, Union Pacific Railroad Company (Union Pacific), on her claims
of discrimination under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, sitting by designation.
      2
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
§§ 2000e et seq., and the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-
12213. We affirm.

                                             I.

       Phillips, a black female, began working for Union Pacific in 1981. She
performed various clerical jobs within the company over the next several years, and in
mid-1992 she became a personnel department stenographer. She remained employed
in this capacity until November 11, 1992, when Union Pacific suspended her from
active service pending medical clearance to return to work. In its letter notifying
Phillips of her suspension, Union Pacific explained that it was taking such action
because it was concerned about her “personal health and safety, as well as those
around [her].” This concern apparently arose from an employee’s report that Phillips
had recently threatened to kill two co-workers, coupled with Union Pacific’s
knowledge that Phillips occasionally carried a gun and that she had a history of
substance abuse and psychological problems.

       Shortly after she was suspended, Phillips was examined by a psychiatrist at
Union Pacific’s request. The psychiatrist opined that Phillips should not resume
employment until she received formal psychiatric treatment. Phillips did not seek or
receive such treatment for ten months following this consultation, however, and when
she did commence treatment her treating psychiatrist, Dr. Linda Neal, reported that she
was uncooperative and often missed appointments. In January of 1996, Phillips
stopped seeing Dr. Neal without having achieved any of Dr. Neal’s initial treatment
goals and without having received medical clearance to return to work.

       On August 16, 1995, approximately three years after her suspension began,
Phillips filed suit in federal district court raising several claims. First, she alleged that
Union Pacific had racially discriminated against her by requiring her to undergo
psychiatric treatment while not requiring the same of a white employee who exhibited

                                            -2-
similar psychological instability. Second, she claimed that her suspension was imposed
in retaliation for an internal complaint of race discrimination that she had filed a month
prior to the suspension. Third, she asserted that Union Pacific had violated the ADA
by treating her adversely because of her psychological impairment. Finally, she
claimed that Union Pacific had discriminated against her on the basis of her gender.

       The case was first tried in July of 1998. Following the close of Phillips’s case,
the district court granted Union Pacific’s motion for judgment as a matter of law
(JAML) on Phillips’s ADA claim and submitted the remaining claims to the jury. The
jury found in favor of Union Pacific on Phillips’s sex discrimination claim but was
unable to reach a verdict on the race and retaliation claims. The district court then held
a second trial on these claims and, at the close of Phillips’s case, granted JAML in
favor of Union Pacific. Phillips appeals the disposition of all of her claims.

                                           II.

                 A. Race Discrimination and Retaliation Claims

       Phillips first challenges the district court’s entry of JAML on her race and
retaliatory discrimination claims. We review a district court’s grant of JAML de novo.
See Greaser v. Missouri Dep’t of Corrections, 145 F.3d 979, 984 (8th Cir. 1998).
JAML is warranted where the non-moving party has presented insufficient evidence to
support a jury verdict in her favor. See Weber v. Strippit, Inc., 186 F.3d 907, 912 (8th
Cir. 1999). In making this determination, we view all facts in the light most favorable
to the non-moving party, giving her the benefit of all reasonable inferences. See
Greaser, 145 F.3d at 984.

      Finding no direct evidence of discrimination, the district court analyzed Phillips’s
race discrimination and retaliation claims under the burden-shifting framework of


                                           -3-
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973).3 See Rose-Maston
v. NME Hospitals, Inc., 133 F.3d 1104, 1107 (8th Cir. 1998). The court found that
Phillips had set forth a prima facie case of both race discrimination and retaliation but
that Union Pacific had proffered a nondiscriminatory reason for suspending her--
threatening other employees--and that she had not shown this reason to be pretextual.
Phillips disagrees, contending that she presented sufficient evidence of disparate
treatment to support a finding of pretext. She points to evidence that Union Pacific did
not suspend or require psychiatric treatment of Jerry Allen, a white employee who
exhibited behavior similar to her own.

        Our review of the record satisfies us that the district court’s ruling was proper.
Although evidence of disparate treatment can support a finding of pretext, it can only
do so in those cases in which the plaintiff and the party alleged to have received more
favorable treatment were “similarly situated in all relevant respects.” Lanear v.
Safeway Grocery, 843 F.2d 298, 301 (8th Cir. 1988) (citations omitted). Employees
are similarly situated when they are involved in the same misconduct or misconduct that
is of “comparable seriousness.” Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 972-73
(8th Cir. 1994) (citations omitted).

       Here, Phillips and Allen were not involved in the same misconduct or that of
comparable severity. After viewing the evidence in Phillips’s favor, we agree with the
district court that any reasonable juror would find that Phillips threatened to kill two co-
workers just days before her suspension. This finding is supported by statements of
several individuals and is contradicted only by Phillips’s unsubstantiated assertion that
such statements are lies. In contrast, there is no evidence that Allen ever made death
threats or otherwise acted in such a way as to cause Union Pacific to fear that he might


       3
        Phillips asserts on appeal that there exists direct evidence to support her claims
of race discrimination and retaliation. She fails to identify any such evidence in her
brief, however, and we find none in the record.
                                            -4-
intentionally injure a co-worker. Rather, the evidence indicates only that Allen had a
disruptive temper and often used profanity. We are therefore satisfied that Phillips and
Allen were not “similarly situated in all relevant respects” and that Phillips thus failed
to present sufficient evidence of disparate treatment to support a finding of pretext. See
Ward v. Procter & Gamble Paper Prod. Co., 111 F.3d 558, 560-61 (8th Cir. 1997)
(finding no disparate impact where plaintiff who slapped co-worker’s back was
disciplined more severely than fellow employee who grabbed co-worker’s finger).

       Additionally, we discern no other evidence from the record that supports a
finding that Phillips was suspended because of her race or because she filed an internal
complaint of discrimination. Accordingly, we conclude that the district court properly
granted Union Pacific’s motion for JAML on Phillips’s race discrimination and
retaliation claims.

                        B. Disability Discrimination Claim

       Phillips also contends that the district court erred in granting JAML on her ADA
claim. To be entitled to ADA protection, a plaintiff must show, among other things,
that she is a “qualified individual” within the meaning of the ADA. See Weber, 186
F.3d at 916. A qualified individual is one who is able to perform, with or without
accommodation, “the essential function of the employment position that such individual
holds or desires.” 42 U.S.C. § 12111(8); see Weber, 186 F.3d at 916.

       Like the district court, we conclude that Phillips failed to show that she is a
qualified individual. Both Dr. Neal and Dr. Stephen Snyder, another physician who
treated Phillips, testified that Phillips could not perform her stenographer job without
accommodation and that she could perform it with accommodation only if she received
psychiatric treatment and drug and alcohol monitoring. Phillips, however, testified that
she was not receiving psychiatric care, and she has presented no other evidence that
persuades us that she could perform the essential functions of her job, with or without

                                           -5-
accommodation. See Buckles v. First Data Resources, Inc., 176 F.3d 1098, 1101 (8th
Cir. 1999) (burden is on plaintiff to show that a reasonable accommodation enabling
him to perform essential functions of his job is possible). We thus conclude that the
district court properly entered JAML in favor of Union Pacific on Phillips’s ADA
claim. See Mole v. Buckhorn Rubber Prod., Inc., 165 F.3d 1212, 1217 (8th Cir. 1999)
(finding plaintiff with declining psychological health no longer able to perform essential
functions of job).

                            C. Sex Discrimination Claim

       Phillips argues that the jury verdict rejecting her Title VII sex discrimination
claim is not supported by sufficient evidence. We will not reverse a jury verdict for
insufficient evidence “unless after viewing the evidence in the light most favorable to
the verdict, we conclude that no reasonable juror could have returned a verdict for the
non-moving party.” Morse v. Southern Union Co., 174 F.3d 917, 922 (8th Cir.), cert.
denied, 120 S. Ct. 29 (1999) (citation and internal quotations omitted). Because
Phillips has pointed to no deficiency in the evidence that would call into question the
jury’s findings, and because our independent review of the record has revealed none,
we conclude that Phillips’s challenge to the sufficiency of the evidence is without merit.

      The judgment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -6-